



AMENDMENT TO
EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (the “Amendment”) is dated effective July
18, 2019 and amends the Employment Agreement by and between Umpqua Holdings
Corporation and the undersigned officer (as previously amended, the “Employment
Agreement”).


1.    The purpose of this Amendment is to extend the term of the Employment
Agreement, which is set to expire December 31, 2019.


2    The duration of the Employment Agreement is hereby amended and extended to
December 31, 2024, unless sooner terminated as set forth in the Employment
Agreement.


3.    Except as specifically set forth herein, the Employment Agreement shall
continue in full force and effect as written.


UMPQUA HOLDINGS CORPORATION


By:
 
Name:
 
Title:
 
 
 
OFFICER
 
 
 
 
Name:
 
 
 
 
 











1